Letton, J.
I concur in the reversal. Even if the presentation of a certificate such as is required by the statute in the case of children over 14 and under 16 years of age would excuse the employer or permit the defense of contributory negligence to be made, there is no competent or satisfactory proof in the record that such a certificate was ever procured, tendered to, or examined by the employer.
The principle applies that, if an employer takes a child in violation of a statute for his own profit, he should not be allowed to set up the defense that the child is guilty of contributory negligence. Careless conduct is to be expected of a child, and, but for the wrongful act of the employer in hiring him, he would not have been placed in the position of danger.
Under the statute and the evidence as it now stands, I am of opinion that contributory negligence is not a defense to the action.